Citation Nr: 1208386	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  04-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 25, 1973 to August 7, 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from a rating action by the Regional Office (RO) in Togus, Maine.  The VA RO in Detroit, Michigan has jurisdiction of the appeal.  Transcripts of the May 2004 RO hearing and the September 2005 Board hearing have been associated with the claims file.  

In June 2006, the Board denied the Veteran's claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in May 2007, the Court issued an Order vacating the Board's denial and remanded the claim to the Board for additional processing.  In December 2007, and again in July 2010, the Board remanded the claim to the RO for additional development.  As to the issue decided below, the Board finds that the mandates of the remand were adequately addressed.  Stegall v. West, 11 Vet. App. 268 (1998).  The case has been returned to the Board and is ready for further review.  

The issue of entitlement to service connection for a seizure disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder clearly and unmistakably pre-existed service and was not aggravated by service.  

2.  The Veteran does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, including post-traumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1110¸ 1111, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in July 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim claims.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements, in December 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue decided below.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment record Social Security Administration (SSA) records and private medical records.  And the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate to make a determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue decided below has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In this case, the Veteran's June 1973 service entrance examination reflects a history of depression and trouble sleeping as well as a diagnosis of situational anxiety.  The service medical records show the diagnosis of character and behavior disorder.  He was discharged based on this finding.  Therefore, the evidence of record establishes that the Veteran's claimed psychiatric disorder preexisted his entry into service and that he was treated for the disorder in service.  

A preexisting disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97   (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 

If a preexisting condition is noted upon entry into service, as in this case, the Veteran has the burden to show aggravation through evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation.  38 C.F.R. 3.306(b).  

The Veteran has currently been diagnosed with psychosis, panic attacks, depression and anxiety.  Treatment after service is first established in October 2001 when a private examiner conducted a psychiatric review.  In January 2002, the Veteran reported his symptoms began in 1976.  In January 2002 a private examiner stated that he had seen the Veteran since June 2001 for anxiety, depression, sleep disturbance, explosive anger episodes, poor concentration, and memory as well as paranoia.  

In August 2009, VA records show that the Veteran was first seen for psychosocial issues.  Psychosis, NOS and depression, NOS was the diagnosis.  

In August 2010, the Veteran was examined by VA.  The claims file was reviewed.  His history was noted.  Psychosis, NOS and depression, NOS was the diagnosis.  The examiner stated that the Veteran's psychiatric disorder was neither caused by or permanently exacerbated by his brief time in the military.  It was noted that the Veteran's turbulent, chaotic and identity damaging early life is well documented.  The examiner stated that the serial psychometric data (i.e., MMPI-2 presented earlier in the report as well as the examination of the Veteran and a review of the extensive claims file reflect a chronic and severe psychiatric disturbance whose etiology would not derive from the brief military experience.  Rather, he reported, it appears to be a developmentally based psychiatric disorder that pre-dated his entry into the military service at the age of 17.  

Here, the Veteran's service treatment records, as well as his own testimony clearly establish that the preexisting psychiatric disorder was treated during service.  Indeed, he was discharged for disability noted as character and behavior disorder.  Further, the Veteran continues to be treated for psychiatric complaints.  As such, the presumption of aggravation arises, and VA has the burden to show a lack of aggravation through clear and unmistakable evidence that the increase in severity was due to the natural progress of the disease.  

Concerning the causation of the in service manifestations, the Board notes that the Veteran is not competent to testify as such issue, to include whether the preexisting disorder was aggravated beyond its natural progression as a result of any incident or treatment during service, because this question requires specialized knowledge, training, or experience due to the complex nature of the claimed psychiatric disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

In this case, the Veteran's psychiatric disorder was found to have not been aggravated by service.  A VA examiner addressed the etiology of the Veteran's symptoms, and found that they were not exacerbated by service.  The basis for the finding was provided, and the finding remains uncontradicted in the record.  Accordingly, the evidence of record clearly and unmistakably establishes that the Veteran's preexisting psychiatric disorder was not aggravated by service but, rather, the symptoms during that time were due to the natural progression of the disease.  As such, the presumption of aggravation has been rebutted, and service connection is not warranted.  See 38 C.F.R. §§ 3.304, 3.306.  While the Board sympathizes with the Veteran, it is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The Board will point out that to establish service connection for PTSD the three elements necessary are: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The claim fails since there is no diagnosis of PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  On this critical element, the Board concludes the competent evidence is not in approximate balance in view of the repeated diagnosis of psychosis and panic disorder but showing no support for the diagnosis of PTSD, which is essential for VA compensation purposes.  Nor did the Veteran's hearing testimony indicate he had received a diagnosis of PTSD, although he elaborated on circumstances of basic training that he wrote about in earlier correspondence. 

With respect to the Veteran's lay contentions, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Veteran is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran's contentions are not supported by an actual diagnosis.  The Board finds that the Veteran's statements are not competent to establish the diagnosis in light of the above finding regarding the weight of the medical evidence.  

As the evidence is against service connection, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for a psychiatric disorder, including post-traumatic stress disorder (PTSD) is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

As to the seizure disorder, there is no medical evidence noting a seizure disorder on the enlistment examination; the examiner noted a normal neurologic clinical evaluation in June 1973 and there was a medical history of no epilepsy or head injury.  However, the record shows that grand mal epilepsy was diagnosed during private hospitalization in February 1973.  This was approximately four months before military service and the record referred to blackouts since early in 1962 and an early childhood head injury.  In service, he collapsed while running in mid July 1973, and he complained of slight dizziness.  The examiner at that time noted no adequate history or laboratory documentation of a seizure disorder in "old medical records".  After service, the VA Vet Center noted a history that there was a head injury prior to military service with seizures since the sixth grade, and that the Veteran had severe headaches and blackouts and was placed on Dilantin at that time.  The examiner noted seizures were one of the psychological consequences of head trauma. 

In July 2010, the Board remanded this claim for an examination and a medical opinion.  The RO was to schedule the Veteran for a neurological examination to determine the nature and etiology of the Veteran's seizure complaints. The examiner was to determine if there is objective evidence of a seizure disorder. If so, the examiner was to answer specific questions.  He or she was to opine the following: 

(a) Whether the Veteran clearly and unmistakably had a seizure disorder prior to beginning his service; and (b) If the Veteran's seizure disorder is determined to have clearly and unmistakably preexisted his entry into service, whether it is at least as likely as not (50 percent or greater probability) that the disorder shown prior to service underwent a permanent increase in underlying pathology, as opposed to a mere temporary increase in symptomatology, during or as a result of the Veteran's service. (c) If the Veteran's seizure disorder did not preexist service, whether it is at least as likely as not that any currently found seizure disorder became manifest in service.  Complete rationale was to be provided for all opinions expressed. 

The Veteran was examined by VA in August 2010.  The examiner found that the seizure disorder was not caused by or the result of service,  While he stated that the seizure disorder existed prior to service, he did not address whether the disorder underwent a permanent increase in underlying pathology, as opposed to a mere temporary increase in symptomatology, during or as a result of the Veteran's service.  Further adequate rationale was not provided.  

The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiners regarding the disorder on appeal.  Review of the file reveals that the mandates presented by the Board were not followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As well, the examination is not adequate for adjudication purposes, and remand is required. Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). 


Accordingly, the case is REMANDED for the following action:

1.  Refer the file to the August 2010 VA examiner for review and an addendum opinion.  If that examiner is no longer available have the file reviewed by a qualified examiner for the requested opinion.  The examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the disorder that has been shown to have been present prior to service underwent a permanent increase in underlying pathology, as opposed to a mere temporary increase in symptomatology, during or as a result of the Veteran's service.  Complete rationale must be provided.  

2.  Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Following completion of the above, the claim for should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


